540 F.3d 1323 (2008)
Minister Willie DAVIS, Petitioner-Appellant,
v.
Donald BARROW, Warden, Attorney General of the State of Georgia, Respondents-Appellees.
No. 07-12575.
United States Court of Appeals, Eleventh Circuit.
August 25, 2008.
Jason Scott Alloy (Court-Appointed), RobbinsLaw LLC, Atlanta, GA, for Davis.
Jason Charles Fisher, Atlanta, GA, for Barrow.
Before WILSON, PRYOR and COX, Circuit Judges.
PER CURIAM:
Minister Willie Davis appeals the district court's dismissal of his § 2254 habeas petition. The petition was dismissed as barred by the one-year statute of limitations period. 28 U.S.C. § 2244(d)(1). On appeal, Davis argues that his Georgia state motion to reconsider his sentence tolled the statute of limitations. Upon careful review of the record and the parties's *1324 briefs, and after hearing oral argument, we affirm.
The Antiterrorism and Effective Death Penalty Act imposes a one-year statute of limitations on federal habeas petitions. 28 U.S.C. § 2244(d)(1). Davis's limitations period began running on September 30, 2002, the date on which the challenged judgment became final. 28 U.S.C. § 2244(d)(1)(A); see Bridges v. Johnson, 284 F.3d 1201, 1202 (11th Cir.2002) (noting that a judgment becomes final "on the date that the time for seeking direct review expire[s]").
Once triggered, the limitations period is tolled pending the resolution of a "properly filed application for State post-conviction or other collateral review with respect to the pertinent judgment." 28 U.S.C. § 2244(d)(2). In Alexander v. Sec'y, Dep't of Corrs., we held that a state court motion is not an application for State post-conviction or other collateral review for purposes of § 2244(d)(2) unless it attacks the legality of the sentence. 523 F.3d 1291, 1297-98 (11th Cir.2008).
Davis's Georgia state motion to reconsider his sentence, filed pursuant to Ga. Code Ann. § 17-10-1(f), did not raise any legal arguments or otherwise attack the legality of his sentence. Instead, Davis made a plea to reduce his sentence, offering "to leave the county and not contact the victim as an alternative to some of the prison time." Accordingly, the one-year statute of limitations was not tolled pending consideration of Davis's § 17-10-1(f) motion and his § 2254 petition is untimely.
AFFIRMED.